Opinion issued December 30, 2010
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00443-CV
———————————
ROBERT B.
TAYLOR AND R.B.T. INVESTMENTS, INC. F/K/A GULF OXYGEN COMPANY, INC., Appellants
V.
CECIL O. JOINER, INSURANCE ASSOCIATES
OF TEXAS AND JOSEPH MICHAEL SAPP, INDIVIDUALLY AND D/B/A INSURANCE SERVICES,
Appellees

 

 
On Appeal from the 190th District Court 
Harris County, Texas

Trial Court Cause No. 2008-08861B
 

MEMORANDUM OPINION
Appellants have filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Alcala and Sharp.